SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
410
CA 10-00842
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND GREEN, JJ.


HARRIET C. BOARDMAN, PLAINTIFF-APPELLANT,

                     V                                           ORDER

CHURCH OF THE TRANSFIGURATION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


MICHAEL A. ROSENHOUSE, ROCHESTER, FOR PLAINTIFF-APPELLANT.

CHARLES A. HALL, ROCHESTER, FOR DEFENDANT-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Monroe County
(David Michael Barry, J.), entered August 18, 2009. The amended order
granted the motion of defendant for summary judgment dismissing the
amended complaint and authorized defendant to enter a judgment with
costs and disbursements.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court